Citation Nr: 9915359	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  97-20 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for skin disorders.

2.  Entitlement to service connection for psychiatric 
disorders, including post-traumatic stress disorder (PTSD).

3.  Entitlement to service connection for a left knee 
disorder.

4.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1990 to May 1992, 
including service in Southwest Asia from January 6, 1991, to 
May 12, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1993 rating decision by the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, inter alia, denied entitlement 
to service connection for bipolar disorder, body rash and 
bilateral knee disorders.  

In January 1995 the RO reissued a statement of the case and, 
in essence, provided the veteran a 60 day extension to submit 
a substantive appeal.  Subsequently, the veteran submitted 
correspondence in February 1995 sufficient to perfect an 
appeal as to the issues listed on the title page of this 
decision.

The veteran's February 1995 correspondence also raised an 
additional claim for entitlement to service connection for 
disorders related to service in the Persian Gulf.

In March 1996 the RO denied entitlement to service connection 
for skin disorders, right knee disorder, and multiple joint 
pain, including as a result of service in the Persian Gulf, 
as not well grounded, and denied entitlement to service 
connection for an acquired psychiatric disorder, including 
bipolar disorder, manic type adjustment disorder with 
depression and PTSD, and left knee osteoarthritis on the 
merits.  



The veteran was notified by correspondence dated March 20, 
1996, that entitlement to service connection had been denied 
for adjustment disorder with depression, PTSD, and multiple 
joint pain, and that additional action was required to appeal 
these matters.  Subsequently, the veteran presented personal 
hearing testimony addressing psychiatric disorders, including 
PTSD, and the RO incorporated adjustment disorder with 
depression and PTSD into the psychiatric disorder claim on 
appeal.  

A December 1996 hearing officer's decision denied entitlement 
to service connection for skin and right knee disorders as 
not well grounded, and denied entitlement to service 
connection for psychiatric disorders and left knee 
osteoarthritis on the merits.  

In June 1998 the Board remanded the case to the RO to allow 
the veteran an opportunity to present additional evidence at 
a personal hearing.  

The Board notes the record does not reflect the veteran has 
submitted a notice of disagreement as to issue of entitlement 
to service connection for multiple joint pain.  Therefore, 
this issue is not before the Board on appeal.


FINDINGS OF FACT

1.  The veteran's claim for entitlement to service connection 
for skin disorders is supported by competent medical evidence 
demonstrating diagnoses of skin disorders during and 
immediately after active service.

2.  The veteran's claim for entitlement to service connection 
for a right knee disorder is supported by competent medical 
evidence demonstrating a diagnosis of early osteoarthritis 
within an applicable presumptive period.


CONCLUSIONS OF LAW

1.  The veteran has submitted evidence of a well-grounded 
claim for entitlement to service connection for skin 
disorders.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran has submitted evidence of a well-grounded 
claim for entitlement to service connection for a right knee 
disorder.  38 U.S.C.A. § 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Well Grounded Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1998).  Service connection can also 
be granted for certain chronic diseases, including arthritis, 
if they become manifest to a degree of 10 percent or more 
within one year of separation from active service.  
38 U.S.C.A. § 1112(a)(1) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.309(a) (1998).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Court has 
held that a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107(a)]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Court has also 
held that although a claim need not be conclusive, the 
statute provides that it must be accompanied by evidence that 
justifies a "belief by a fair and impartial individual" 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  The Court has also 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  



Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a) (West 1991); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  See 
Grottveit, 5 Vet. App. at 93 (Court held that lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the Court 
reaffirmed these holdings stating in order for a claim to be 
well grounded there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  

Skin Disorders

Service medical records show the veteran's December 1989 
enlistment examination found a normal clinical evaluation of 
the skin.  A May 1991 report noted the veteran complained of 
skin problems to the feet.  The diagnoses included possible 
skin infection and rash.  A March 1992 medical evaluation 
board examination revealed normal skin.  In his report of 
medical history the veteran denied skin diseases.

In his April 1992 application for VA benefits the veteran 
requested entitlement to service connection for disorders 
including body rash.

VA examination in July 1992 included diagnoses of minor skin 
rash and "hyperedrosis" of the feet.  The examiner noted 
the veteran complained of occasional sweaty and smelly feet, 
and an intermittent body rash which was not symptomatic on 
the day of examination.


Based upon the evidence of record, the Board finds that 
competent medical evidence has been submitted which includes 
plausible evidence that the veteran has skin disorders 
related to active service.  Service medical records show the 
veteran was treated for skin disorders during active service, 
a VA application shows he complained of skin disorders prior 
to discharge from service, and a VA examination approximately 
2 months after service included diagnoses of skin disorders.  
Consequently, the Board finds the veteran has submitted 
evidence of a well-grounded claim for entitlement to service 
connection for skin disorders.  See 38 U.S.C.A. § 5107(a).

Right Knee Disorder

Service medical records show the veteran's December 1989 
enlistment examination found a normal clinical evaluation of 
the lower extremities.  A March 1992 medical evaluation board 
examination revealed normal lower extremities.  In his report 
of medical history the veteran denied "trick" or locked 
knee.

In his April 1992 application for VA benefits the veteran 
requested entitlement to service connection for disorders 
including occasional knee swelling.

VA examination in July 1992 included an x-ray examination 
report which noted an impression of early osteoarthritis of 
the knees.

Based upon the evidence of record, the Board finds that 
competent medical evidence has been submitted which includes 
plausible evidence that the veteran has a right knee disorder 
related to active service.  The veteran's VA application 
shows he complained of knee swelling prior to discharge from 
service, and a VA examination approximately 2 months after 
service included diagnoses of early osteoarthritis.  
Consequently, the Board finds the veteran has submitted 
evidence of a well-grounded claim for entitlement to service 
connection for a right knee disorder.  See 38 U.S.C.A. 
§ 5107(a).


ORDER

A well-grounded claim for entitlement to service connection 
for skin disorders has been submitted.  To this extent the 
appeal is granted.

A well-grounded claim for entitlement to service connection 
for a right knee disorder has been submitted.  To this extent 
the appeal is granted.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Since it has been determined that the veteran has submitted 
well-grounded claims as to the issues of entitlement to 
service connection for skin and right knee disorders, the 
Board finds the case must be remanded to the RO for 
additional development.  

The Board also finds that additional development is required 
as to the issues of entitlement to service connection for 
psychiatric and left knee disorders.  Medical evidence of 
record includes an October 1987 private medical finding of 
bipolar disorder; however, this pre-service diagnosis was not 
reflected in the veteran's December 1989 enlistment 
examination or addressed in the service and post-service 
medical reports which provided diagnoses of bipolar disorder 
and PTSD.  




The record also reflects the veteran notified VA he was 
unable to report for July 1996 psychiatric examinations 
because of school obligations.  There is no indication he was 
offered a subsequent opportunity to report for an 
examination.

As to the left knee disorder, the Board notes that a July 
1992 x-ray examination report noting a diagnosis of bilateral 
early osteoarthritis was provided within the one year 
presumptive period for entitlement to service connection for 
arthritis.  However, an August 1994 service department 
examination found knee pain of questionable etiology, 
resolved.  Therefore, the Board finds additional medical 
examinations are required for adequate determinations of the 
issues on appeal.

VA has a duty to assist the veteran in the development of 
facts pertinent to a well-grounded claim, which includes 
obtaining an adequate VA examination.  38 U.S.C.A. § 5107(a); 
see also Littke v. Derwinski, 1 Vet. App. 90 (1990).  The 
fulfillment of the statutory duty to assist includes 
providing additional VA examinations by a specialist when 
recommended, and conducting a thorough and contemporaneous 
medical examination, which takes into account the records of 
prior medical treatment, so that the disability evaluation 
will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

The Board also notes that, with regard to medical 
examinations for disorders with fluctuating periods of 
outbreak and remission, such as skin disorders, an adequate 
medical examination requires discussion of the relative stage 
of symptomatology observed.  See Ardison v. Brown, 6 Vet. 
App. 405 (1994).

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1998).


Accordingly, the case is remanded for the following:

1.  The veteran should be allowed the 
opportunity to submit additional evidence 
in support of his claims.  All pertinent 
evidence received should be associated 
with the claims file.

2.  The RO should request the veteran to 
submit additional information as to 
specific stressor events in support of 
his claim for entitlement to service 
connection for PTSD.  The veteran should 
be notified that failure to submit the 
requested information will result in the 
abandonment of this claim.  See 38 C.F.R. 
§ 3.158 (1998).

3.  If specific information as to the 
PTSD claim is received, the RO should 
review the file and prepare a summary of 
all of the claimed stressors reported in 
the statements and examination reports.  
This summary and all supporting documents 
regarding the veteran's claimed 
stressor(s), should be sent to Armed 
Services Center for Research of Unit 
Records (USASCRUR) at 7798 Cissna Road, 
Springfield, Virginia 22150-3197.  The 
USASCRUR should be requested to certify 
the occurrence of the incident(s) and any 
indication of the veteran's involvement 
therein.  If unable to provide such 
information, USASCRUR should be asked to 
identify the agency or department that 
may provide such information and the RO 
should conduct follow-up inquiries 
accordingly.

4.  Following the above, the RO must make 
a specific determination, based on the 
complete record, with respect to whether 
the veteran was exposed to a stressor or 
stressors in service, and if so, the 
nature of the specific stressor or 
stressors.  In rendering this 
determination, the RO should consider all 
applicable laws and regulations.  If the 
RO determines that the record establishes 
the existence of a stressor or stressors, 
the RO must specify what inservice 
stressor or stressors have been 
established by the record.  In reaching 
this determination, the RO should address 
any credibility questions raised.

5.  Thereafter, the veteran should be 
scheduled for a VA psychiatric 
examination for an opinion as to the 
current nature and etiology of any 
present psychiatric disorders.  The 
claims folder and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction of the examination 
and the examiner must annotate the 
examination report in this regard.  

The examiner should be informed as to 
which of the veteran's stressors have 
been verified, if any, for the purpose of 
determining whether exposure to a 
stressor in service has resulted in 
current psychiatric symptoms.  The 
examiner should indicate whether the 
diagnostic criteria to support a 
diagnosis of PTSD have been satisfied.  

The examination should include all 
appropriate tests and evaluations, 
including psychological testing with PTSD 
subscales.  

The examiner should utilize the Fourth 
edition of the American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV), in 
arriving at diagnoses, enumerating the 
specific diagnostic criteria satisfied 
and the specific findings meeting the 
criteria for any disorder found.  

If PTSD is diagnosed, the stressors 
supporting the diagnosis must be 
identified, as must be the evidence 
documenting the stressors.  If the 
examiner finds that PTSD is related to 
stressors other than those claimed to 
have occurred in service, it should be so 
noted and explained.  If PTSD is 
diagnosed, the examiner should specify 
what symptoms are related to PTSD as 
opposed to any other psychiatric 
disorders.  

The examiner is requested to reconcile 
any diagnosis provided with the medical 
evidence of record, including the October 
1987 pre-service diagnosis of bipolar 
disorder and the March 1990 private 
medical opinion indicating the veteran 
was qualified for military duty.  
Ultimately, the examiner must express an 
opinion as to whether any psychiatric 
disorder(s), other than PTSD, is or are 
related to active service on the basis of 
incurrence or aggravation of a pre-
existing psychiatric disorder.  Any 
opinions expressed must be accompanied by 
a complete rationale.

6.  The veteran should be scheduled for a 
VA dermatology examination for an opinion 
as to the current nature and etiology of 
any present skin disorders.  


The claims folder and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examiner must 
annotate the examination report in this 
regard.  The examination should include 
any tests or studies deemed necessary for 
an accurate assessment.  The examiner is 
requested to provide opinions as to the 
relative stage of symptomatology of any 
skin disorder observed during 
examination, and to comment upon any 
objective evidence of the areas affected, 
frequency of occurrence and 
manifestations during any active phase.  
Any opinions expressed must be 
accompanied by a complete rationale.

7.  The veteran should be scheduled for a 
VA orthopedic examination for an opinion 
as to the current nature and etiology of 
any present knee disorders.  The claims 
folder and a separate copy of this remand 
must be made available to and reviewed by 
the examiner prior and pursuant to 
conduction and completion of the 
examination and the examiner must 
annotate the examination report in this 
regard.  Any further indicated special 
studies should be conducted.  Any 
opinions expressed must be accompanied by 
a complete rationale.

8.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  

In particular, the RO should review the 
examination reports and required opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).

9.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should adjudicate 
the claims of entitlement to service 
connection on a de novo basis.  

If the benefits sought are not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

